DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/2019 and 9/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The references cited in the PCT international search reports by the Japanese Patent Office dated 8/8/2019 and 9/27/2020 have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
Claims Status
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8; 9-12; and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG et al (US 2017/0280027 A1, hereafter Wang).
Re claim 1, Wang discloses in FIG. 1 (with references to FIG. 3) an image sensor package comprising:
a substrate (circuit board 40; ¶ [0084]);
an image sensor (photosensitive sensor 20; ¶ [0084]) mounted on the substrate;
a bonding wire (unlabeled Au, Ag or Cu wires; ¶ [0087]) connecting (electrically) the image sensor (20) to the substrate (40);
a reflector (silicon insulating member 30; ¶ [0029] and [0084]) disposed on (above) the image sensor (20);
a sealing member sealing (encapsulating support structure 50; ¶ [0084]) the bonding wire (Au, Ag or Cu wires) and a portion (left/right edges and sidewalls) of the image sensor (20), and covering at least a portion (left/right outer sidewalls) of the 
a filter (80; ¶ [0091]) attached (mounted; ¶ [0093]) to the sealing member (50).

Re claim 2, Wang discloses the image sensor package of claim 1, wherein the reflector (30) is disposed outside (away from) the effective imaging plane (uncovered upper horizontal surface).

Re claim 3, Wang discloses the image sensor package of claim 1, wherein a portion (left/right outer sidewalls) of the reflector (30) is covered (contacted) by the sealing member (50), and a remaining portion (upper horizontal surface) of the reflector is exposed (uncovered) by the hole (opening around/under 80) of the sealing member.

Re claims 4 and 5, Wang discloses the image sensor package of claim 1, wherein the sealing member (50) comprises an upper surface (flat uppermost plane under 60), and an inner side surface (slanted/stepped sidewall profile) forming the hole (opening around/under 80), and the inner side surface is rougher (no flat) than the upper surface (flat plane); and wherein the sealing member (50) comprises an inner side surface (inner sidewalls) forming the hole (opening around/under 80), and the inner side surface comprises a stepped portion (slanted/stepped inner sidewall profile).



Re claim 7, Wang discloses the image sensor package of claim 5, wherein the inner side surface (slanted/stepped sidewall profile) of the sealing member (50) comprises a first surface (slanted wall under 80 in FIG. 3) extending from an upper surface (horizontal plane under 80) of the sealing member (50) to the stepped portion, and a second surface (slanted wall on 30) extending from the stepped portion to the reflector (30), and the first surface protrudes further toward a center of the hole than the second surface (second surface is slanted toward wire bonds).

Re claim 8, Wang discloses the image sensor package of claim 1, wherein the sealing member (50) comprises an inner side surface (slanted sidewalls under 80 in FIG. 3) forming the hole (opening around/under 80), and a portion (slanted sidewalls at 30) of the inner side surface adjacent to the reflector (30) has a recessed shape (slanted toward wire bonds).


a substrate (circuit board 40; ¶ [0084]);
an electronic component (resistance-capacitance elements 90; ¶ [0109]) mounted on the substrate (40);
an image sensor (photosensitive sensor 20; ¶ [0084]) mounted on the substrate;
a bonding wire (unlabeled Au, Ag or Cu wires; ¶ [0087]) connecting (electrically) the image sensor (20) to the substrate (40);
a reflector (silicon insulating member 30; ¶ [0029] and [0084]) disposed on (above on image sensor 20) the substrate (40);
a sealing member sealing (encapsulating support structure 50; ¶ [0084] and [0109]) the electronic component (90), and covering at least a portion (left/right outer sidewalls) of the reflector (30), the sealing member comprising a hole exposing the image sensor; and covering at least a portion (left/right outer sidewalls) of the reflector (30), the sealing member (50) comprising a hole (unlabeled opening around and under 80 around 30; ¶ [0085]) exposing the image sensor (20); and
a filter (80; ¶ [0091]) attached (mounted; ¶ [0093]) to the sealing member (50).

Re claims 10 and 11, Wang discloses the image sensor package of claim 9, wherein the sealing member (50) comprises an upper surface, and an inner side surface forming the hole, and the inner side surface is rougher than the upper surface; and wherein the sealing member comprises an inner side surface forming the hole, and the inner side surface comprises a stepped portion (see claims 4 and 5 above).


Re claim 14, Wang discloses in FIG. 1 (with references to FIG. 3) an image sensor package comprising:
a substrate (circuit board 40; ¶ [0084]);
an electronic component (resistance-capacitance elements 90; ¶ [0109]) mounted on the substrate (40);
an image sensor (photosensitive sensor 20; ¶ [0084]) mounted on the substrate;
a bonding wire (unlabeled Au, Ag or Cu wires; ¶ [0087]) connecting (electrically) the image sensor (20) to the substrate (40);
a reflector (silicon insulating member 30; ¶ [0029] and [0084]) disposed on the image sensor (20) or the substrate (40);
a sealing member sealing (encapsulating support structure 50; ¶ [0084] and [0109]) the electronic component (90) and covering only a portion (left/right outer sidewalls) of the reflector (30), the sealing member (50) comprising a hole (unlabeled opening around and under 80 around 30; ¶ [0085]) exposing an effective imaging plane (uncovered upper horizontal surface) of the image sensor (20) and a portion (upper horizontal plane and left/right inner sidewalls) of the reflector (30) that is not covered by the sealing member (50); and


Re claim 15, Wang discloses the image sensor package of claim 14, wherein the image sensor (20) comprises a bonding pad (not shown but where wire makes contact with 20; ¶ [0087]) to which the bonding wire is connected, the reflector (30) is disposed on (above) the image sensor between the bonding pad (of wires) and the effective imaging plane (exposed upper surface of 20), and the sealing member (50) further seals (covers in FIG. 3) the bonding pad, the bonding wire, and a portion (left/right edges/sidewalls) of the image sensor (20).

Re claim 16, Wang discloses the image sensor package of claim 15, wherein the sealing member (50) comprises an inner side surface forming the hole, and the inner side surface comprises a stepped portion causing a size of a portion of the hole adjacent to the image sensor to be larger than a size of a portion of the hole adjacent to the filter when the hole is viewed in a direction perpendicular to an upper surface of the image sensor (see claim 6 above).

Re claim 17, Wang discloses the image sensor package of claim 15, wherein the electronic component (90) is disposed between the bonding wire and an outer edge (left side in FIG. 3) of the substrate (40).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13; and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of WANG et al (US 2017/0264801 A1, hereafter Wang 801).

However,
Wang 801 discloses in FIGS. 36C, 36D or 36E and 37 an image sensor package comprising: exposed bonding wires (lead wires 24’; ¶ [0372]-[0377]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wang such that the hole (opening in 50) further exposes the bonding wire as disclosed by Wang 801 to configure an assembly of image sensor with selective enclosure of individual photosensitive regions with disconnection or deformation of bonding (lead) wires (Wang 801; ¶ [0377]-[0378]).
 
Re claim 18, Wang discloses the image sensor package of claim 14, wherein the reflector (left 30) is disposed (above 20) on the substrate (20) between the electronic component (left 90) and the bonding wire (right wire), but fails to disclose the hole further exposes the bonding wire.
However, Wang 801 discloses in FIGS. 36C, 36D or 36E and 37 where a hole in a sealing member (mold 232’; ¶ [0372]-[0378]) would exposes bonding wires (lead wires 24’).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wang such that the hole (opening in 50) further exposes the bonding wire as disclosed by Wang 801 to configure an assembly of image sensor with selective enclosure of individual 

Re claim 19, Wang discloses the image sensor package of claim 18, wherein the sealing member (50) comprises an inner side surface forming the hole, and the inner side surface comprises a stepped portion causing a size of a portion of the hole adjacent to the image sensor to be larger than a size of a portion of the hole adjacent to the filter when the hole is viewed in a direction perpendicular to an upper surface of the image sensor (see claim 6 above).

Re claim 20, Wang discloses the image sensor package of claim 18, wherein the electronic component (90) is disposed between the reflector (30) and an outer edge (left side in FIG. 3) of the substrate (40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892